USCA4 Appeal: 21-2326      Doc: 22         Filed: 11/02/2022      Pg: 1 of 4




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                No. 21-2326


        FOUNTAIN ENTERPRISES, LLC, d/b/a Anytime Fitness - West Point,
        individually and on behalf of all others similarly situated; VITA GRATA LLC, d/b/a
        Anytime Fitness - Spokane Valley, individually and on behalf of all others similarly
        situated; KZONE SPORTS, FITNESS, AND WELLNESS LLC, d/b/a Anytime
        Fitness - Schuylkill Haven, individually and on behalf of all others similarly
        situated; NORTHWEST WELLNESS & FITNESS LLC, d/b/a Anytime Fitness -
        Redmond, individually and on behalf of all others similarly situated; EWT
        ENTERPRISES INC., d/b/a Anytime Fitness - Irwin, individually and on behalf of
        all others similarly situated; GMT FITNESS ENTERPRISES LLC, d/b/a Anytime
        Fitness - Glenshaw, individually and on behalf of all others similarly situated; B FIT
        B YOU LLC, d/b/a Anytime Fitness - Danville, individually and on behalf of all
        others similarly situated,

                             Plaintiffs - Appellants,

                      v.

        MARKEL INSURANCE COMPANY,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:21-cv-00027-AWA-LRL)


        Submitted: August 11, 2022                                     Decided: November 2, 2022


        Before THACKER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-2326      Doc: 22         Filed: 11/02/2022    Pg: 2 of 4




        ON BRIEF: Adam J. Gomez, GRANT & EISENHOFER PA, Wilmington, Delaware,
        Elizabeth Graham, GRANT & EISENHOFER PA, San Francisco, California, for
        Appellants. John B. Mumford, Jr., HANCOCK, DANIEL & JOHNSON, P.C., Glen Allen,
        Virginia, Bennett Evan Cooper, DICKINSON WRIGHT PLLC, Phoenix, Arizona, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2326       Doc: 22         Filed: 11/02/2022      Pg: 3 of 4




        PER CURIAM:

               Fountain Enterprises, LLC; Vita Grata LLC; KZone Sports, Fitness, And Wellness

        LLC; B Fit B You LLC; EWT Enterprises Inc.; GMT Fitness Enterprise LLC; and

        Northwest Wellness & Fitness LLC (“Plaintiffs”), appeal the district court’s order granting

        Markel Insurance Company’s (“Markel”) Fed. R. Civ. P. 12(b)(6) motion to dismiss

        Plaintiffs’ complaint alleging claims for declaratory judgment and breach of contract, as

        well as claims for bad faith breach of contract and of the duty of good faith and fair dealing.

        Plaintiffs’ claims stemmed from Markel’s denial of insurance benefits Plaintiffs asserts

        Markel owed them to cover business loss they sustained during the COVID-19 pandemic.

        We have reviewed the record and find no reversible error. Accordingly, we affirm the

        district court’s order. See Fountain Enters., LLC v. Markel Ins. Co., No. 2:21-cv-00027-

        AWA-LRL (E.D. Va. Oct. 26, 2021); see also Uncork & Create LLC v. Cincinnati Ins.

        Co., 27 F.4th 926, 933-34 (4th Cir. 2022) (holding that insurance “policy’s coverage for

        business income loss and other expenses d[id] not apply to [plaintiff’s] claim for financial

        losses [caused by the COVID-19 pandemic] in the absence of any material destruction or

        material harm to its covered premises” and further “observ[ing] that our holding is

        consistent with the unanimous decisions by our sister circuits, which have applied various

        states’ laws to similar insurance claims and policy provisions”).




                                                      3
USCA4 Appeal: 21-2326         Doc: 22    Filed: 11/02/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.



                                                                                  AFFIRMED




                                                  4